Title: From James Madison to Littleton Waller Tazewell, 7 January 1804
From: Madison, James
To: Tazewell, Littleton Waller



Dear Sir
Washington Jany. 7. 1804.
I have recd your favor of the 26. Ulto. I have communi⟨cated⟩ to the President and also to Mr Gallatin in whose Dept: the Collectorships lie, the paragraph relating to that at Norfolk. Your wishes therefore are known to both, and will no doubt enter into the comparative estimates, whenever the occasion for them shall arrive. It is proper at the same time, and especially as it will be an answer to your enquiries, to observe, that a direct application may be made to the President, or to him thro’ Mr. Gallatin, according to the general practice. Both modes are practised, and no rule has been laid down on the subject. Ind⟨eed⟩ every mode, and every channel, are occasionally used in such cases. In making your first communication therefore to me, […] no apology would have […] necessary, if it had less resulted from the personal acquaintan⟨ce⟩ between us. Very respectfully I remain Dr. Sir Yr. mo: Obedt servt
James Madison
 

   
   RC (NjP). Torn.


